Citation Nr: 0610688	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-10 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral hearing loss disability, and, if so, whether the 
claim may be granted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

The issue of entitlement to service connection for a 
bilateral hearing loss disability was previously denied by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO) in January 1999.  The veteran did not file a notice of 
disagreement with that decision, and it became final.  See 
38 C.F.R. § 20.302(a) (2005).

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the RO which 
reopened and denied the veteran's claim for service 
connection for a bilateral hearing loss disability.  In 
January 2006, the veteran testified before the undersigned at 
a Travel Board hearing conducted at the RO.  

During the veteran's hearing, he requested to reopen his 
claim for service connection for tinnitus.  That issue is not 
currently before the Board, and is hereby referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
bilateral hearing loss disability in January 1999, and no 
appeal was filed.

2.  Additional evidence submitted since that time is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  On the merits of the claim, the veteran suffered from a 
hearing loss prior to service, which had not increased in 
severity as a result of his service.

CONCLUSIONS OF LAW

1.  Evidence received since the RO last denied entitlement to 
service connection for a bilateral hearing loss disability is 
new and material, and the January 1999 decision of the RO is 
reopened.  38 U.S.C.A. §§ 5107, 7105 (West 2002 & 2005); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2000 & 2005).

2.  A bilateral hearing loss clearly and unmistakably existed 
prior to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.304 (2005).

3.  The veteran's pre-existing bilateral hearing loss was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
1154(b), 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.304, 3.306(a)-(c) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits. 

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

Although a person seeking to reopen a claim is a claimant 
under the terms of the VCAA and the duty to notify pertains 
to claimants (see Quartuccio, 16 Vet. App. at 187), the duty 
to assist in obtaining evidence necessary to substantiate a 
claim does not apply to applications filed before August 29, 
2001, to reopen a previously disallowed claim.  (See 
applicability rules of 38 C.F.R. § 3.159 as amended.)  Under 
the law in effect at the time of the veteran's December 1999 
application to reopen his claim, VA had no duty to assist him 
in developing evidence in support of his claim until the 
previously disallowed claim was reopened.  See Elkins v. 
West, 12, Vet. App. 209, 218 (1999).  In this case, because 
the RO did reopen the claim, they had the duty to assist the 
veteran in substantiating his claim.  Such assistance was 
offered to the veteran.  

In the present case, the veteran filed a substantially 
complete claim to reopen his claim for service connection for 
a bilateral hearing loss disability in December 1999.  A 
rating action was issued in July 2001 that reopened his claim 
and denied entitlement to service connection.  After that 
rating action was issued, the RO sent the veteran a statement 
of the case (SOC) in February 2003 which included the 
provisions of 38 C.F.R. § 3.159, the regulation that 
implemented the VCAA.  This provided notice to the claimant 
of what information and evidence must be submitted to 
substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  It also informed him 
that he could submit any evidence relevant to his claim.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See also Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
of the VCAA as it applied to his reopened claim in the 
February 2003 SOC (see above).  The RO requested copies of 
the veteran's VA treatment records, which were obtained and 
associated with the claims folder.  He was asked to provide 
private records relevant to his claim, which he submitted and 
which have been associated with the claims folder.  He was 
afforded VA examination.  He also presented his arguments 
before the undersigned at a personal hearing.  Therefore, it 
is found that the veteran was aware of the evidence and 
information that was needed to substantiate his claim; 
moreover, VA obtained those records that were available in 
relationship to the claim.  In addition, the claim was 
readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim for service connection is being 
denied, no rating or effective date will be assigned, and 
therefore any notice deficiencies are moot.

II.  Applicable laws and regulations

A.  New and material evidence

If new and material evidence is presented or secured with 
respect to a claim which has previously been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005).

The "new and material evidence" regulation that was in 
effect prior to August 29, 2001, reads as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim. 

38 C.F.R. § 3.156(a) (2000).

The Board must determine itself whether new and material 
evidence has been submitted to reopen a claim, regardless of 
the finding of the RO.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); aff'd Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

B.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.304(d) 
(2005).  Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6,256, 6,258 (2000).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2005)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of  38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

More recently, the Federal Circuit Court confirmed, in Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the correct 
standard for rebutting the presumption of soundness under 
Section 1111 requires that the government show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service, and (2) that the pre-existing 
disability was not aggravated during service.

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

The evidence that was of record at the time the RO considered 
the claim for service connection for a bilateral hearing loss 
disability in January 1999 included the service medical 
records.  These had included a November 1965 letter from the 
veteran's private physician.  This noted that he had been 
seen on May 15, 1962, for the evaluation of hearing loss in 
the left ear.  He had a 20 decibel loss at 4000 Hertz (Hz).  
The doctor noted that this produced no disability, and no 
treatment was indicated.  However, he had been fitted with 
Ear Defenders and had been advised not to be exposed to loud 
noises.

The veteran's August 1968 service entrance examination 
diagnosed a hearing loss, but noted that it was not 
considered disabling.  An audiogram conducted in September 
1968 noted a slight high frequency hearing loss.  In February 
1969, an examiner noted the veteran's strong history of 
acoustic trauma prior to service (he had hunted all his 
life).  He also had a history of a few Streptomycin 
infections.  It was stated that his hearing loss had not 
changed since his entrance examination.  He also reported a 
history of mild high-pitched tinnitus.  The impression was 
mild neurosensory hearing loss, secondary to acoustic trauma 
prior to military service.  The April 1970 separation 
examination noted a 35 decibel loss at 40 Hertz, bilaterally.

The veteran submitted private treatment records that spanned 
from 1962 to 1996.  A May 5, 1962, letter from his private 
physician noted that he had a hearing loss at 4000 Hz.  His 
history of acoustic trauma was noted (he did a lot of 
shooting).  He had also developed tinnitus over the past 
month, after having fired off 10 shots.  A May 21, 1968, 
letter from a private physician noted that the veteran had 
been seen on May 17, 1968, with a history of progressive 
hearing loss in the left ear, which was of a slight extent in 
the right ear.  The physician stated that "[t]his is 
hereditary type deafness but extremely prone to worsening by 
exposure to gunfire or other loud concussion type noises.  It 
is my advice that his ears not be exposed to any of these 
noises at any time because of the possibility of severe and 
permanent hearing loss."  He was seen by his private 
physician in February 1970, immediately after his return from 
Vietnam.  He was noted to have been exposed to loud noise in 
service, but the doctor said that there was no change in his 
hearing yet.  He left service later that year.

0In October 1977, his hearing was noted to be good.  However, 
in January 1978 he was said to be shooting with inadequate 
ear protection.  In 1982, he was seen with complaints of an 
ear ache.  

The evidence that was submitted after the January 1999 denial 
by the RO includes a May 1999 letter from the veteran's 
private physician.  He was treating the veteran for a 
bilateral hearing loss and for severe tinnitus.  It was then 
reported that his problem had become much worse after his 
service in Vietnam.  He was reportedly in combat, with a 
tremendous amount of noise abuse the entire time.  The 
physician stated that "I feel that it is probable that this 
experience worsened his hearing loss significantly." 

The veteran was then afforded an extensive VA examination in 
March 2001.  The VA examiner conducted an exhaustive review 
of the claims folder prior to the examination.  The examiner 
noted that the veteran had manifested a moderate left ear 
hearing loss at the time of his entrance onto active duty.  
He had sent a letter to his parents describing exposure to 
rocket and mortar attacks.  The separation examination was 
within normal limits, except for a 35 decibel loss at 4000 Hz 
bilaterally.  He had had a hearing loss in 1966, prior to 
service, as well as complaints of ringing of the ears.  He 
stated that his hearing loss and tinnitus had gotten 
gradually worse ever since.  He said he had trouble hearing 
others speak when there was other noise, when he is in 
crowds, and when he is in meetings.  He commented that he had 
used ear protection during basic training, but not when he 
was in Vietnam, where he was exposed to rockets, mortars, and 
small arms fire.  He denied any post-service civilian work 
noise exposure.  However, he did hunt often, firing a rifle 
(he was noted to be right-handed).  The audiogram revealed a 
moderate right ear hearing loss and a moderately severe left 
ear hearing loss.  The examiner stated that the "[r]eview of 
the claim folder reveals no strong clinical evidence that the 
veteran's pre-existing hearing loss was aggravated by his 
combat service."  The examiner noted the asymmetric hearing 
loss that had existed prior to his service.  Shortly after 
his enlistment, he had requested a consultation so that he 
could avoid loud concussion type noises.  The testing done at 
that time showed a slightly greater degree of hearing loss 
than that found at the time of the entrance examination.  

The examiner, after reviewing the audiograms obtained in 
service and after service separation, stated that "[r]eview 
of these results shows no strong documentation that the 
veteran's hearing loss decreased significantly over the 
period of his military enlistment, with apparent fluctuations 
in thresholds over that period, considered a probable 
variability in testers and test procedures."  It was 
commented that the 35 decibel loss noted at the time of the 
separation examination was so different from all previous 
tests and later tests, that its reliability was questionable.  
The veteran's hearing loss had gotten worse between 1962 and 
1968, with a noted progression around 1982, which was 
consistent with right-handed rifle use for hunting with what 
was described by his treating physician as inadequate hearing 
protection.  He had stated that he gave up hunting three 
years before because of his hearing loss.  The examiner 
further commented that the noise exposure in Vietnam may have 
maintained hazardous levels which ensured that no recovery in 
hearing occurred during that period.  Aging and continued 
rifle use were probable factors in the decline of his hearing 
after 1982.  The examiner concluded that "[a]udiometric 
results in the claim folder do not support that military 
combat noise exposure is a significant aggravating factor to 
his pre-existing hearing loss."

In June 2001, the veteran submitted lay statements from co-
workers and family members.  One co-worker noted that she had 
known the veteran for approximately 20 years and that he had 
had trouble hearing for years.  He would give wrong answers 
to questions asked during meetings, because he could not hear 
the question.  She stated that she often had to repeat 
herself.  The veteran's daughter, a speech pathologist, 
stated that she knew what to look for in those with hearing 
loss.  For as long as she could recall, he had had a hearing 
loss.  She also noted that he had been getting worse over the 
years.  He did not like to be around loud noises, and would 
wear ear protection.  He had trouble hearing others when in 
crowds and when speaking on the telephone.  He would get 
frustrated and upset, particularly when others had to speak 
louder so he could hear them.  The veteran's wife submitted a 
statement in conjunction with his claim for service 
connection for post-traumatic stress disorder; however, in 
that statement, she noted that after his return from Vietnam 
he had trouble sleeping because the noise of the refrigerator 
or of their babies moving in bed would wake him.  

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing in January 2006.  He submitted an 
article entitled "Say What?" which stated that infantry 
soldiers are at particular risk for exposure to loud noise in 
service.  It noted that even a single rifle shot could reach 
an ear-piercing 140 to 170 decibels, and that one such 
exposure could result in permanent hearing damage.  A common 
accompanying problem was noted to be tinnitus.  The veteran 
testified that he had ben exposed to loud noise during basic 
training and advanced individual training, as well as to 
mortars, rockets, and small arms fire in Vietnam.  He said he 
never wore ear protection while in service.  While he 
admitted that he did not have worsening at the time he saw 
his doctor in February 1970, the examiner had told him that 
it would worsen.  He also admitted that he had continued to 
hunt after service; however, he stated that he would only 
fire the gun twice for every ten trips and that he always 
wore ear protection.  He expressed his belief that it was his 
in-service exposure, and not the post-service hunting, that 
had caused his hearing loss to worsen.  

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is "new and material;" thus, the January 1999 decision will 
be reopened and the claim for service connection 
reconsidered.

The evidence submitted by the veteran since the 1999 denial, 
to include the letter submitted from his private physician, 
is new, in that it was submitted in order to substantiate 
that the veteran's in-service noise exposure had aggravated 
his preexisting bilateral hearing loss disability beyond its 
natural progression.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The Board also finds that this evidence bears 
directly and substantially  upon the specific matter under 
consideration and, by itself or in conjunction with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (old and new versions).  
Therefore, the claim for service connection for a bilateral 
hearing loss disability will be reopened and reconsidered de 
novo.

After a careful review of the evidence of record, it is found 
that service connection for a bilateral hearing loss 
disability has not been established.  There is clear and 
unmistakable evidence of record that the veteran's hearing 
loss had pre-existed his military service.  There are letters 
from his private physician written prior to his service 
attesting to the presence of this condition, and a hearing 
loss was noted at the time of his entrance physical 
examination.  In February 1969, an examiner had noted that 
the veteran's hearing loss was hereditary in nature and had 
not changed since his induction.  Thus, there is no dispute 
that the bilateral hearing loss disability pre-existed his 
period of service.

The question therefore arises as to whether there is clear 
and unmistakable evidence that the condition had not been 
aggravated by his service.  After reviewing the entire claims 
folder, the Board finds that there is clear and unmistakable 
evidence that the hearing loss was not aggravated during 
service.  The opinion of the private physician from 1999, 
that it was probable that the veteran's in-service 
experiences had worsened his hearing significantly, has been 
noted.  However, this physician did not provide an objective 
basis for his opinion, nor did he indicate that the claims 
file had been reviewed.  See Sklar v. Brown, 5 Vet. App. 140 
(1993) (noting that a medical opinion that fails to provide a 
basis for the opinion may be accorded less weight).  On the 
other hand, the VA examination conducted in March 2001 had 
included an exhaustive review of the file, to include the 
pre-service and in-service audiograms.  As a consequence, the 
VA examination will be afforded greater probative weight.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The VA examination concluded that there was no clinical 
documentation that the veteran's pre-existing hearing loss 
had decreased significantly during his period of military 
service.  The examiner noted that the veteran would have been 
exposed to noise in service that was at a hazardous level.  
However, the test results obtained during service did not 
support the contention that these noise levels caused an 
underlying increase in his degree of hearing loss.  Rather, 
the examiner opined that the noise in service ensured that 
his existing hearing loss would not improve, but it did not 
mean that it had worsened.  This conclusion was supported by 
the audiological testing performed in service (the examiner 
felt that the findings of worsening hearing at the time of 
the separation examination were anomalous, since they were so 
different and inconsistent with all the other test results 
obtained in service).

The examiner also referred to the testing performed 
immediately after the veteran's release from service by his 
private physician, which had shown no change in his degree of 
hearing loss.  The Board also notes that the veteran's wife 
had stated in June 2001, as part of her statement concerning 
the veteran's claim for PTSD, that slight sounds, such as the 
refrigerator motor turning on and their babies moving in 
their beds, would disturb his sleep.  This observation does 
not suggest that the veteran's hearing was substantially 
worsened right after his release from service.  The record 
further indicates that the veteran has been exposed to many 
years of acoustic trauma after service, as a hunter.  While 
he stated at his hearing that he had always worn ear 
protection, his physician had stated in January 1978 that he 
was still shooting with "inadequate ear protection."

The VA examiner thus concluded that the veteran's hearing 
loss, which according to the objective records began to 
decline in 1982, was more likely related to age and his 
continuing post-service firearm use.  It was also stated that 
that audiometric tests results do not support the conclusion 
that combat noise exposure had been a significant aggravating 
factor in the worsening of his pre-existing hearing loss.  
Therefore, based upon this evidence the Board must conclude 
that there is clear and unmistakable evidence of record that 
the veteran hearing loss was not aggravated by his period of 
service.  

The veteran has expressed his belief that it was his in-
service noise exposure that had worsened his hearing loss, 
and not the post-service hunting noise exposure.  However, as 
a layperson, he is not competent to render an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Rather, the Board must rely on the objective 
medical evidence of record.  In the instant case, as noted 
above, this objective evidence argues against a finding of 
service connection.

In conclusion, we find that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
bilateral hearing loss disability.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


